Citation Nr: 0018253	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
residuals of a neck injury and an increased evaluation for 
lumbosacral strain with spondylolisthesis.  In June 1997, the 
veteran stated in writing that he no longer wished to pursue 
his claim for service connection for residuals of a neck 
injury.  

The Board remanded this case in June 1998 for further 
development.  


FINDINGS OF FACT

1.  The veteran does not have spondylolisthesis.  

2.  The veteran's service-connected lumbosacral strain is 
currently manifested by no identifiable symptomatology or 
signs.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal a visit to sick bay for a 
complaint of low back pain in March 1967, without mention of 
cause.  Several days later, when the pain did not abate, the 
veteran was provided with a consultation from the Portland 
Public Health Center, in Portland, Oregon.  The consultation 
report noted that the veteran had noted pain on heavy lifting 
the day before, and that he continued to have pain on 
coughing or sneezing.  He had injured his back lifting 
weights about two years previously.  The impression was low 
back strain.  On his separation examination in January 1970, 
however, no defects were noted.  

A VA examination in March 1972 found no redness, heat, 
swelling, pain to palpation nor limitation of motion of any 
of the joints of the body.  Special attention was paid to the 
spine; there was no pain to palpation along the spine.  
Minimal spasms of the spinae erector muscles was noted.  When 
the veteran bent down fully and turned from side to side, he 
complained of a slight pain and pulling at the lower back.  
Straight leg raising was negative.  The diagnosis was mild 
recurring lumbosacral strain and x-ray evidence of slight 
spondylolisthesis.  

A January 1992 report from Dr. Alfred Ambrose of the Morrow 
Clinic of Chiropractic included studies of x-rays of the 
lumbar spine which revealed a rotational malposition of the 
pelvis and a concomitant rotational position of the lumbar 
vertebrae.  Based on the veteran's report of carrying 100 
pound sacks of potatoes from shore to the ship's galley 
during service, Dr. Ambrose theorized that the strain imposed 
upon the spine by carrying a large, heavy weight on the right 
shoulder would have caused stress to the mid-thoracic region 
and the cervicothoracic junction.  With the absence of any 
history of trauma, it was difficult to determine the cause of 
the distortions in the lumbar and pelvic areas, but Dr. 
Ambrose stated that he suspected that the lower spine may 
have distorted as a compensatory measure to allow for the 
altered upper body mechanics.  

Also in January 1992, the veteran requested that his claim be 
reopened, stating that over the past several years his back 
pain due to an injury in the Navy had become worse.  In 
support of this claim for a higher disability evaluation, he 
attached the above January 1992 letter from Dr. Ambrose.   

VA orthopedic examination report in June 1992 included 
complaints of low back discomfort exacerbated by mental 
stress as well as strenuous activity, with right sciatica 
pain if the pain in the lower back was severe.  On 
examination, the back was found without fixed deformities or 
paraspinal tenderness.  There was decreased forward flexion 
of the lumbar spine.  The diagnosis was chronic lower back 
pain.  

In August 1993, a VA orthopedic examination found a postural 
abnormality of sway back.  The musculature of the back was 
normal, and range of motion tests showed objective evidence 
of pain on motion, but no evidence of any neurological 
involvement.  The diagnosis was lumbosacral strain with 
spondylolisthesis.  

Records received by VA in January and February 1994 from Dr. 
Ambrose and David K. Pack, M.D., referred only to a 
disability of the cervical spine.  

A VA x-ray in June 1994 revealed minimal narrowing involving 
the L2-L3-L3-L4 disc spaces, unchanged compared with the 
prior films.  Spondylolysis was noted at the L5 level, but 
there was no evidence of spondylolisthesis.  

A consultation report from Jeffrey T. Nugent, M.D., of the 
Peachtree Orthopaedic Clinic, dated in September 1994, 
pertains essentially to neck and shoulder pain.  Lumbar spine 
x-rays appeared to be within normal limits.  No 
spondylolisthesis was noted.  Neurological examination in 
December 1994 from R. Kolanu, M.D., pertained only to neck 
and shoulder pain.  

In October 1995, James Chappuis, M.D., of Atlanta Orthopaedic 
Group, examined the veteran for complaints of lower back pain 
with some radiation down the right leg.  A private MRI of the 
lumbar spine was performed, which revealed multilevel disc 
disease from L1 to L4; bilateral facet joint degenerative 
changes at the L5-S1 level; but no evidence of compression of 
nerve roots.  The impression was right posterior hip and leg 
pain secondary to degenerative disc disease and 
spondylolysis; rule out lumbar disc herniation.  

In July 1997, the veteran underwent another VA compensation 
and pension examination.  The examiner stated that he had 
extensively reviewed claims file prior to his examination.  
The veteran reported pain across the posterior waist band 
below the belt area, more pronounced on the right side, and 
occasional pain down the lateral right thigh.  Physical 
examination disclosed that the veteran was able to stand on 
his toes and on his heels easily and to walk on his toes and 
heels without difficulty.  He could squat down to his 
haunches and come up normally.  Straight leg raising testing 
was negative to 90 degrees bilaterally.  Evaluation of the 
muscles of the lower back revealed no tenderness.  There was 
increased spasm of the muscles of the lumbar area, more on 
the right.  Range of motion testing of the lumbar spine was 
painful during and after motion, as evidenced by grimacing.  
An MRI was ordered, which in August 1997 showed normal 
alignment of the lumbosacral vertebral bodies; rather marked 
degenerative disc disease from L1-2 through L3-4 levels; a 
large anterior osteophyte at L3-4 level; no evidence of 
herniated nucleus pulposus, spinal stenosis nor any 
significant neural foraminal narrowing; and no evidence of 
significant spondylolisthesis.  An addendum in October 1997 
provided a diagnosis of degenerative disc disease, L1-2 
through L3-4 levels.  The examiner stated that he had 
reviewed the claims file a second time.  He discovered that 
in January 1972 a VA radiologist had found L5 to appear 
slightly displaced anteriorly on S1.  This finding, however, 
was not confirmed on the January 1992 Morrow Clinic x-rays, 
nor on June 1992 and June 1994 VA x-rays, all of which found 
no evidence of spondylolisthesis.  Nor was spondylolisthesis 
mentioned in Dr. Chappuis's report after the MRI from the 
Tara Diagnostic Center in October 1995.  It was not found in 
the MRI that was ordered for the present examination.  Based 
on the above, this examiner concluded that the diagnosis of 
spondylolisthesis is in error (emphasis retained) and that 
the changes now found in the lumbar spine are not related to, 
or a result of, the service-connected lumbosacral strain or 
to military service.  

A health insurance claim form from New Concept Chiropractic 
notes various diagnoses, but does not refer to a lumbar spine 
disorder.  In July 1998, Dr. Ambrose  stated that the onset 
of the veteran's pain in his hips, neck, and trapezius 
appeared to be insidious and consistent with his chronic 
condition of fibromyalgia.  He found taut, tender 
paravertebral musculature throughout the lumbar and cervical 
spines.  

Treatment records received in September 1998 from a Dr. 
Daniel Gerhardt of the Stockbridge Family Chiropractic 
enumerated visits for pain and spasm in right scapular area, 
low back, upper back, and neck, dating from December 1996 to 
September 1998.  

Jeffrey T. Nugent, M.D., saw the veteran in September 1998 
principally for neck and shoulder pain.  He did note that the 
lumbar spine films appeared to be within normal limits  There 
could be a non-displaced pars defect at L5, but no 
spondylolisthesis.  The lumbar spine was examined and found 
essentially non tender.  A straight leg test was negative, 
with no gross neurologic loss in the lower extremities at 
this time.  

In November 1998, in response to Board remand, the VA 
physician who had previously examined the veteran in July 
1997 provided additional comments.  He stated that in his 
October 1997 addendum he had opined that the diagnosis of 
spondylolisthesis was in error.  He repeated that the disc 
disease now diagnosed was not related to military service or 
secondary to a service-connected low back strain.  

In April 1999, the veteran was examined by a fee-based 
orthopedic surgeon.  This examiner stated that he had 
examined the medical records in their entirety prior to the 
examination.  Physical examination of the lumbar spine 
revealed a markedly limited range of motion, all accomplished 
with apparent discomfort.  The veteran had tenderness at the 
lumbosacral junction and at the L4, 5, and L3, 4 interspaces.  
Neurological examination of his lower extremities revealed 
intact deep tendon reflexes, no motor or sensory deficits 
noted in either lower extremities, and negative straight leg 
raising bilaterally.  Roentgenograms revealed marked 
narrowing of each interspace in the lumbar spine from L1 to 
S1.  There was also some narrowing of the L5 vertebral body 
height with considerable sclerosis and osteophyte production 
about the facet joints of the L4,5, and L5,S1 interspace.  
The impression was degenerative disc disease, L1 through S1; 
osteoarthritis, lumbar spine.  This orthopedic surgeon 
commented that the veteran had significant osteoarthritic 
changes in his lumbar spine, both roentgenographically and on 
clinical examination.  Although the causative factor in the 
development of this degree of osteoarthritis is uncertain, it 
is quite certain that the veteran did not have this degree of 
osteoarthritis in 1972, nor did he have the spondylolisthesis 
which was erroneously diagnosed at that time.  This physician 
concluded that the veteran's current disability represented a 
progression of symptoms and signs related to the aging 
process and that it could not be specifically related to the 
incident in 1967 while on active duty.  


II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for a low back disorder within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the prior 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Since the RO has obtained numerous VA and private medical 
records, as well as several VA orthopedic examinations, and 
has offered him the opportunity for personal RO and Board 
hearings, the Board is satisfied that all relevant and 
available facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's disability is evaluated at 10 percent under 
38 C.F.R. 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Under this code, a 10 percent evaluation 
is warranted when medical evidence shows characteristic pain 
on motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
appropriate for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Spondylolisthesis is defined as the forward displacement of 
one vertebra over another, usually of the fifth lumbar over 
the body of the sacrum, or of the fourth lumbar over the 
fifth, usually due to a developmental defect in the pars 
interarticularis.  Dorland's Illustrated Medical Dictionary, 
27th Edition, W.B. Saunders Company, Harcourt Brace 
Jovanovich, Inc., 1567 (1988).  Medical evidence now clearly 
shows that the veteran does not have spondylolisthesis.  
Moreover, medical evidence does not show that he currently 
has lumbosacral strain. 

In January 1992, he contended that his low back disability 
had become worse.  Records show, however, that the 
discomfort, pain, and occasional sciatica of the lumbar spine 
noted in VA examinations in 1992 and 1993 were apparently 
early symptoms of degenerative disc disease, first 
specifically diagnosed by private MRI ordered by Dr. Chappuis 
in October 1995.  As found by a VA physician in October 1997, 
and a fee-based orthopedic surgeon in April 1999, the 
veteran's current degenerative disc disease and 
osteoarthritis is not part of or associated with the service-
connected lumbosacral strain.  It has been determined to be 
an altogether separate condition related to the aging 
process.  

Accordingly, since the veteran now has new diagnoses of 
degenerative disc disease and osteoarthritis which have been 
determined by competent medical evidence to be unrelated to 
his service-connected disability, and his low back 
symptomatology is attributable to these new conditions, those 
recent medical records pertaining to the newly-diagnosed 
conditions are inapplicable to the former disability caused 
by lumbosacral strain.  The competent medical evidence is 
overwhelmingly that the veteran has no current symptomatology 
that can be attributed to his service connected lumbosacral 
strain, as opposed to his more recently-diagnosed back 
disorders.  The veteran's belief that his symptomatology is 
related to his service-connected condition is not competent 
medical evidence.  Therefore, the disability rating of March 
1972 must stand.  

The veteran has been evaluated at 10 percent for this 
disorder for over twenty years.  A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes will not be 
reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 C.F.R. § 3.951(b).  
The Board finds, therefore, that although the preponderance 
of the evidence is against assigning a higher evaluation than 
10 percent to his service-connected lumbosacral strain, his 
10 percent rating under 38 C.F.R. 4.71a, Diagnostic Code 
5295, still remains in effect.  

As there is no evidence of current lumbosacral strain or of 
symptomatology attributable to lumbosacral strain, as opposed 
to the non-service connected back conditions, consideration 
of possible additional functional limitation on use or during 
flare-ups is not indicated.  Cf. DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).


ORDER

An evaluation greater than 10 percent for a low back disorder 
is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

